835 F.2d 874Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Leon KIRBY, Petitioner-Appellant,v.Sherrill G. ALLEN, Supt.;  Attorney General of the State ofNorth Carolina, Lacy Thornburg, Respondents-Appellees.
No. 87-6121.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 19, 1987.Decided Dec. 9, 1987.

Charles Leon Kirby, pro se.
Richard Norwood League, Office of the Attorney General of North Carolina, for appellees.
Before WIDENER and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the magistrate's recommendation discloses that this appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.*   Kirby v. Allen, C/A No. 86-1127-HC (E.D.N.C. July 27, 1987).


2
AFFIRMED.



*
 In his informal brief, filed in this Court, Kirby alleges that he was not sentenced in the trial court in accordance with North Carolina's Youthful Offender Statute, N.C.Gen.Stat. Sec. 148-49.14.  However, because Kirby failed to raise this claim in the district court, we dismiss the claim without prejudice